


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
Effective as of December 29, 2008
 
This Agreement is entered into and made effective as of December 29, 2008 (the
“Effective Date”) between Tanger Properties Limited Partnership (the “Company”)
and LISA J. MORRISON (the “Executive”).  The Company and the Executive are
sometimes referred to individually as a “Party” and collectively as the
“Parties”.
 
RECITALS
 
A.           The Company and the Executive have agreed upon the terms and
conditions of the Executive’s employment by the Company.  Company and Executive
entered into an Employment Agreement dated June 1, 2001 which was amended and
restated as of January 1, 2002, January 1, 2005, January 1, 2006, and January 1,
2008 (the “Prior Agreement”).
 
B.           The Parties intend to set forth herein the entire agreement between
them with respect to Executive’s employment by the Company.  The Parties intend
to modify, amend and restate their Prior Agreement upon the terms and conditions
set forth herein.
 
Now therefore in consideration of the foregoing recitals and the promises
contained herein the Parties agree as follows:
 
1. EMPLOYMENT AND DUTIES.
 
1.1 Employment.  During the Contract Term (as defined herein), the Company will
employ the Executive and the Executive shall serve the Company as a full-time
employee upon and subject to the terms and conditions of this Agreement.  The
Executive’s employment hereunder may be terminated before the end of the
Contract Term only as provided in Section 5 of this Agreement.
 
1.2 Position and Responsibilities.  Executive has been elected and is currently
serving as Senior Vice President-Leasing.  During the Executive’s employment
hereunder, her primary duties, functions, responsibilities and authority will
include overseeing the Company’s leasing activities.  Further, Executive shall
perform such other duties as are assigned to her by the Chief Executive Officer,
Chief Operating Officer and/or the Board of Directors.
 
1.3 Time and Effort.  During the Contract Term, Executive shall be employed on a
full-time basis and shall devote her best efforts and substantially all of her
attention, business time and effort (excluding sick leave, vacation provided for
herein and reasonable time devoted to civic and charitable activities) to the
business and affairs of the Company.
 
2. PERIOD OF EMPLOYMENT.
 
2.1 Initial Contract Term.  The period of employment pursuant to the Prior
Agreement began on January 1, 2008 (the “Commencement Date”) and shall extend
through December 31, 2010 (the “Initial Contract Term”), unless earlier
terminated as provided in Section 5 or extended as provided in this Section
2.  The calendar year beginning January 1, 2008 and each calendar year
thereafter during the Contract Term is sometimes herein referred to as a
“Contract Year”.
 

--------------------------------------------------------------------------------


2.2 Extended Contract Term.  The Contract Term shall be automatically extended
at the end of the Initial or an Extended Term for one additional Contract Year
(sometimes herein referred to as an “Extended Term”) unless either the Executive
or the Company shall give written notice to the other of them that the Contract
Term shall not be so extended at least one hundred eighty (180) days prior to
the end of the Initial or an Extended Term.  An Extended Term shall be upon the
same terms and conditions as were applicable to the Initial Term except that the
Annual Base Salary shall be the Executive’s Annual Base Salary for the Contract
Year immediately preceding the Extended Term.  References herein to the
“Contract Term” of this Agreement shall refer to the Initial Term as extended
pursuant to this Section.
 
3. COMPENSATION.
 
3.1 Base Salary.  As compensation for Executive’s services performed pursuant to
this Agreement, Employer will pay Executive an “Annual Base Salary” of $231,500
for the Contract Year beginning January 1, 2008 and, with respect to each
Contract Year thereafter an amount agreed upon by Executive and the Company but
not less than $231,500.  The Annual Base Salary shall be paid in equal
installments in arrears in accordance with Employer’s regular pay schedule.
 
3.2 Bonus Compensation.  For the Contract Year beginning January 1, 2008 and, if
approved by the Company’s Board of Directors, for each Contract Year thereafter,
in addition to her Annual Base Salary, Executive will be paid an annual bonus
(“Annual Bonus”) in an amount equal to the lesser of (i) one hundred percent
(100%) of Executive’s Annual Base Salary in effect on the last day of such
Contract Year and (ii) an amount equal to nine and sixteen one- hundredths
percent (9.16%) of the total the commissions of Qualified Leasing
Representatives (as defined below) with respect to that Contract Year computed
as a percentage of average annual tenant rents (net of tenant allowances) in
accordance with the Company’s leasing team bonus plan in effect for that
Contract Year; provided however, that such Annual Bonus shall be payable on or
prior to the fifteenth (15th) day of the third (3rd) calendar month following
the end of the calendar year with respect to which such Annual Bonus
relates.  Notwithstanding the foregoing, if the amount determined under clause
(ii) above is greater than 100% of Executive’s Annual Base Salary, such excess
amount shall be carried over to the next succeeding Contract Year and added to
the amount determined under clause (ii) in the calculation of her Annual Bonus
for that succeeding Contract Year; provided, however, that such excess amount
shall be payable on or prior to the fifteenth (15th) day of the third (3rd)
calendar month following the end of the succeeding Contract Year[; and provided,
further, that the payment of such excess amount shall be subject to the
continued employment of the Executive through December 31 of such succeeding
Contract Year]1.
 

--------------------------------------------------------------------------------


For purposes of this Agreement, “Qualified Leasing Representative”, with respect
to any Contract Year, shall mean any person, including Executive, who is
entitled to participate in the Company’s leasing team bonus plan for that
Contract Year.
 
For purposes of illustration only, applying the bonus formula for the calendar
year 2007, Executive’s Annual Bonus for that calendar year would have been as
follows:
 
A
B
C
D
E
Year
Annual Base Salary
Total 2007 Commissions of Qualifying Leasing Representatives
Executive’s Potential 2007 Annual Bonus (C x 9.16% plus any carryover from
preceding Contract Year)
Executive’s Maximum 2007 Annual Bonus (B x 100%)
2007
$220,500
$2,116,012
$193,827
$220,500
 



4. EMPLOYEE BENEFITS.
 
4.1 Executive Benefit Plans.  Executive shall participate in the employee
benefit plans (including group medical and dental plans, a group term life
insurance plan, a disability plan and a 401(k) Savings plan) generally
applicable to employees of the Company, as those plans may be in effect from
time to time.
 
4.2 Expenses.  Subject to Section 10.2(e), the Company shall promptly reimburse
the Executive for all reasonable travel and other business expenses incurred by
the Executive in the performance of her duties to the Company
hereunder.  Executive shall observe and comply with the Company’s policies with
respect to such reimbursements as in effect from time to time.  At least
monthly, Executive will submit such records and paid bills supporting the amount
of the expenses incurred and to be reimbursed as the Company shall reasonably
request or as shall be required by applicable laws.
 
4.3 Vacation.  Executive shall have the number of days of paid vacation during
each calendar year that are provided to employees of the Company with the same
number of years of service as Executive has pursuant to the Company’s vacation
policy described in the Company’s employee handbook in effect on the first day
of that calendar year.
 
5. TERMINATION OF EMPLOYMENT.
 
5.1 Termination Circumstances.  Executive’s employment hereunder may be
terminated prior to the end of the Contract Term by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:
 
(a) Death.  Executive’s employment hereunder shall terminate upon her death.
 

--------------------------------------------------------------------------------


(b) Disability.  The Company may terminate Executive’s employment upon her
Disability.
 
(c) Cause.  The Company may terminate the Executive’s employment hereunder for
Cause.
 
(d) Good Reason.  Executive may terminate her employment for Good Reason.
 
(e) Without Cause.  The Company may terminate Executive’s employment hereunder
other than for Cause for any or no reason upon 30 days’ notice.
 
(f) Resignation without Good Reason.  The Executive may resign her employment
without Good Reason upon 90 days’ written notice to the Company.
 
(g) Resignation following a Change of Control.  The Executive may terminate her
employment during the period commencing on the date of the first Change of
Control to occur following the Effective Date and ending on the 75th day
following such Change of Control (the “Cessation Date”) by written notice
provided to the Company on or prior to the 60th day following such Change of
Control.
 
Except as may otherwise be expressly provided in Section 7.1(a) or in any
written agreement between the Company and Executive with respect to the issuance
of awards under the Company’s Incentive Award Plan, upon termination of
Executive’s employment, Executive shall be entitled to receive only the
compensation accrued but unpaid for the period of employment prior to the date
of such termination of employment and shall not be entitled to additional
compensation.  Such accrued compensation shall be paid in accordance with the
Company’s ordinary payment practices and, in any event, on or prior to the
fifteenth (15th) day of the third (3rd) calendar month following the end of the
calendar year in which the date of termination occurs.
 
5.2 Notice of Termination.  Any termination of the Executive’s employment
hereunder by the Company or by the Executive (other than by reason of the
Executive’s death) shall be communicated by a notice of termination to the other
party hereto.  For purposes of this Agreement, a “notice of termination” shall
mean a written notice which (i) indicates the specific termination provision in
the Agreement relied upon, (ii) sets forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision indicated and (iii) specifies the effective date
of the termination.
 
6. AGREEMENT NOT TO COMPETE.
 
6.1 Covenant Against Competition.  Executive agrees that during the term of
Executive’s employment hereunder and (i) if Executive’s employment is terminated
by the Company for Cause or by Executive without Good Reason, for one hundred
eighty (180) days after the date of such termination or (ii) if Executive
receives the Severance Payment described in Section 7.1(a) if this Agreement
because of a termination of her employment by the Company without Cause or by
Executive for Good Reason, from the date of such
 

--------------------------------------------------------------------------------


termination through the first anniversary of such termination date, Executive
shall not, directly or indirectly, as an employee, employer, shareholder,
proprietor, partner, principal, agent, consultant, advisor, director, officer,
or in any other capacity,
 
(1) engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of a retail shopping facility which, within the 365-day period ending
on the date of the termination of Executive’s employment hereunder, was owned
(with an effective ownership interest of 50% or more), directly or indirectly,
by the Company or was operated by the Company;
 
(2) engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of any site which, within the 365-day period ending on the date of
the termination of Executive’s employment hereunder, the Company or its
affiliate negotiated to acquire and/or lease for the development or operation of
a retail shopping facility;
 
(3) engage in activities involving the development or operation of a full price
retail shopping facility which is located within a radius of five (5) miles of,
and competes directly for tenants with, a full price retail shopping facility
which, within the 365-day period ending on the date of the termination of
Executive’s employment hereunder, was (i) under development by the Company or
its affiliate; (ii) owned (with an effective ownership interest of 50% or more),
directly or indirectly, by the Company; or (iii) operated by the Company.
 
6.2 Disclosure of Information.  Executive acknowledges that in and as a result
of her employment hereunder, she may be making use of, acquiring and/or adding
to confidential information of a special and unique nature and value relating to
such matters as financial information, terms of leases, terms of financing,
financial condition of tenants and potential tenants, sales and rental income of
shopping centers and other specifics about Company’s development, financing,
construction and operation of retail shopping facilities.  Executive covenants
and agrees that she shall not, at any time during or following the term of her
employment, directly or indirectly, divulge or disclose for any purpose
whatsoever any such confidential information that has been obtained by, or
disclosed to her as a result of her employment by Company.
 
6.3 Reasonableness of Restrictions.
 
(a) Executive has carefully read and considered the foregoing provision of this
Section, and, having done so, agrees that the restrictions set forth in this
Section, including but not limited to the time period of restriction set forth
in the covenant against competition are fair and reasonable and are reasonably
required for the protection of the interests of Company and its officers,
directors and other employees.
 
(b) In the event that, notwithstanding the foregoing, any of the provisions of
this Section shall be held invalid or unenforceable by a court of competent
jurisdiction,
 

--------------------------------------------------------------------------------


the remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
herein.  In the event that any provision of this Section relating to the time
period and/or the areas of restriction shall be declared by a court of competent
jurisdiction to exceed the maximum time period or areas such court deems
reasonable and enforceable, the time period and/or areas of restriction deemed
reasonable and enforceable by the court shall become and thereafter be the
maximum time period and/or areas.
 
6.4 Consideration.  Executive promises in this Section not to compete with the
Company and not to disclose information obtained during her employment by the
Company are made in consideration of the Company’s agreement to pay the
compensation provided for herein for the period of employment provided
herein.  Such promises by Executive constitute the material inducement to
Company to employ Executive for the term and to pay the compensation provided
for in this Agreement and to make and to continue to make confidential
information developed by Company available to Executive.
 
6.5 Company’s Remedies.  Executive covenants and agrees that if she shall
violate any of her covenants or agreements contained in this Section, the
Company shall, in addition to any other rights and remedies available to it at
law or in equity, have the following rights and remedies against Executive:
 
(a) The Company shall be relieved of any further obligation to Executive under
the terms of this agreement;
 
(b) The Company shall be entitled to an accounting and repayment of all profits,
compensation, commissions, remunerations or other benefits that Executive,
directly or indirectly, has realized and/or may realize as a result of, growing
out of or in connection with, any such violation; and
 
(c) Company shall be entitled to a permanent injunction to prevent or restrain
the breach or violation of the agreements contained herein by Executive or by
Executive’s partners, agents, representatives, servants, employees and/or any
and all persons directly acting for or with Executive.
 
The foregoing rights and remedies of the Company shall be cumulative and the
election by the Company to exercise any one or more of them shall not preclude
the Company’s exercise of any other rights described above or otherwise
available under applicable principles of law or equity.
 
7. SEVERANCE BENEFITS.
 
7.1 Description of Benefits.
 
(a) Termination without Cause or for Good Reason:  Subject to Section 7.1(g), if
Executive’s employment shall be terminated (i) by the Company other than for
Cause or (ii) by the Executive for Good Reason, subject to the limitation in
Section 7.2 and the provisions of Section 10.2 hereof, the Company shall pay
Executive an amount equal to one hundred percent (100%) of the sum of (x) her
Annual Base Salary and (y) her Average Annual Bonus.  Such amount shall be paid
in equal consecutive installments, in accordance with the Company’s regular pay
schedule and subject to Section 10.2(d), over a twelve (12) month period
beginning on the effective date of the termination of Executive’s
employment.  For these purposes, Executive’s Average Annual Bonus shall be the
average of the Annual Bonuses earned by Executive for the three consecutive
Contract Years (or if Executive has not been employed for three full Contract
Years, such fewer number of full Contract Years she has been employed by the
Company) immediately preceding the Contract Year in which Executive’s
termination of employment occurs.
 

--------------------------------------------------------------------------------


(b) Termination by Death or Disability.  Subject to Section 7.1(g), upon the
termination of the Executive’s employment by reason of her death or Disability,
the Company shall pay to the Executive or to the personal representatives of her
estate (i) within thirty (30) days after the termination, a lump-sum amount
equal to fifty percent (50%) of the Executive’s Annual Base Salary for the
Contract Year in which the termination occurs and (ii) on or before the day on
which the Executive’s Annual Bonus for the Contract Year in which the
termination occurs would have been payable pursuant to Section 3.2 if the
termination had not occurred, an amount equal to the Annual Bonus the Executive
would have received for that Contract Year if the termination had not occurred
multiplied by a fraction the numerator of which is the number of days in that
Contract Year before the date of termination and the denominator of which is
365.  This subsection 7.1(b) shall not limit the entitlement of the Executive,
her estate or beneficiaries to any disability or other benefits then available
to the Executive under any life, disability insurance or other benefit plan or
policy which is maintained by the Company for the Executive’s benefit.
 
(c) Termination for Cause or Without Good Reason.  If the Executive’s employment
is terminated by the Company for Cause or by the Executive without Good Reason,
the Executive shall be entitled to receive all Annual Base Salary and all
Benefits accrued through the date of termination, payable in accordance with the
Company’s ordinary payment practices and, in any event, on or prior to the
fifteenth (15th) day of the third (3rd) calendar month following the end of the
calendar year in which the date of termination occurs.
 
(d) Resignation following a Change of Control.  If the Executive elects to
terminate her employment following the first Change of Control to occur during
the Contract Term (pursuant to Section 5.1(g)), the Company shall pay the
Executive an amount equal to one hundred percent (100%) of the sum of (x) her
Annual Base Salary and (y) her Average Annual Bonus (as defined above).  Such
amount shall be paid in equal consecutive installments, in accordance with the
Company’s regular pay schedule and subject to Section 10.2(d), over a twelve
(12) month period beginning on the effective date of the termination of
Executive’s employment and, in any event, the first installment shall be paid on
or prior to the Cessation Date.
 
(e) Survival.  Neither the termination of the Executive’s employment hereunder
nor the expiration of the Contract Term shall impair the rights or obligations
of any party hereto which shall have accrued hereunder prior to such termination
or expiration.
 
(f) Mitigation of Damages.  In the event of any termination of the Executive’s
employment by the Company, the Executive shall not be required to seek other
employment to mitigate damages, and any income earned by the Executive from
other employment or self- employment shall not be offset against any obligations
of the Company to the Executive under this Agreement.
 

--------------------------------------------------------------------------------


(g) Cessation of Severance Benefits.  In the event of any termination of the
Executive’s employment following the Cessation Date, including, without
limitation, a termination of employment by the Company for Cause or by the
Executive for Good Reason, the Executive shall not be entitled to receive any
severance payments or benefits that would otherwise have been payable to the
Executive pursuant to this Agreement in connection with a termination of
employment.
 
7.2 Limitation on Severance Benefits.
 
(a) Notwithstanding any other provision of this Agreement, and except as
provided in paragraph 7.2(b) below, payments and benefits to which Executive
would otherwise be entitled under the provisions of this Agreement will be
reduced (or the Executive shall make reimbursement of amounts previously paid)
to the extent necessary to prevent the Executive from having any liability for
the federal excise tax levied on certain “excess parachute payments” under
section 4999 of the Internal Revenue Code as it exists as of the date of this
Agreement.
 
(b) The Company may determine the amount (if any) of reduction for each payment
or benefit that the Executive would otherwise be entitled to receive.  The
extent to which the payments or benefits to the Executive are to be reduced
pursuant to paragraph 7.2(a) will be determined by the accounting firm servicing
the Company on the date that the Executive’s employment is terminated.  The
Company shall pay the cost of such determination.
 
(c) If the final determination of any reduction in any benefit or payment
pursuant to this Section has not been made at the time that the Executive is
entitled to receive such benefit or payment, the Company shall pay or provide an
estimated amount based on a recommendation by the accounting firm making the
determination under subparagraph 10(b).  When the final determination is made,
the Company shall pay the Executive any additional amounts that may be due or
the Executive shall reimburse the Company for any estimated amounts paid to the
Executive that were in excess of the amount payable hereunder.
 
8. DEFINITIONS.
 
“Annual Base Salary” is defined in Section 3.
 
“Annual Bonus” is defined in Section 3.
 
“Cause”  For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the Company’s
determination that she has embezzled money or property, (ii) the Executive’s
willful refusal to perform reasonable duties incident to her employment after
ten (10) days’ written notice to Executive from the Chief Executive Officer,
Chief Operating Officer or Board of Directors of the company of the specific
duties to be performed, or (iii) commission of a felony which, in the judgment
of the Board of Directors of the Company, adversely affects the business or
reputation of the Company.
 
“Cessation Date” is defined in Section 5.1(g).
 
“Change of Control” shall mean (A) the sale, lease, exchange or other transfer
(other than pursuant to internal reorganization) by the Company or Tanger
Factory Outlet Centers, Inc.  (“TFOC”) of more than 50% of the total gross fair
market value of its assets to a single purchaser or to a group of associated
purchasers; (B) the acquisition of securities
 

--------------------------------------------------------------------------------


of TFOC or the Company in one or a related series of transactions (other than
pursuant to an internal reorganization) by a single purchaser or a group of
associated purchasers (other than Executive or any of her lineal descendants,
lineal ancestors or siblings) which results in their ownership of fifty (50%)
percent or more of the number of Common Shares of TFOC (treating any Partnership
Units or Preferred Shares acquired by such purchaser or purchasers as if they
had been converted to Common Shares) that would be outstanding if all of the
Partnership Units and Preferred Shares were converted into Common Shares; or (C)
a majority of the members of the Company’s Board of Directors are replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.
 
“Contract Term” is defined in Section 2.
 
“Contract Year” is defined in Section 2.
 
“Disability” shall mean Executive’s inability, due to a physical or mental
illness that is expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, to perform any of the
material duties assigned to her by the Company for a period of ninety (90) days
or more within any twelve consecutive calendar months.
 
“Good Reason”  The Executive shall have “Good Reason” to terminate her
employment hereunder if (i) the Company materially fails to make payment of
amounts due to Executive hereunder; (ii) Company commits a material breach of
its obligations under this Agreement; or (iii) the principal duties of Executive
are required to be performed at a location other than the Greensboro, North
Carolina metropolitan area without her consent following the occurrence of (A) a
Change of Control, (B) a merger, consolidation or similar transaction in which
TFOC or the Company does not survive as an independent, publicly owned
corporation or TFOC or an entity wholly owned by TFOC ceases to be the sole
general partner of the Company, or (C) a merger involving TFOC if, immediately
following the merger, the holders of TFOC’s shares immediately prior to the
merger own less than fifty percent (50%) of the surviving company’s outstanding
shares having unlimited voting rights or less than fifty percent (50%) of the
value of all of the surviving company’s outstanding shares.  Notwithstanding the
foregoing, the Executive shall not have Good Reason to resign her employment
unless (x) she provides the Company with Notice of Termination within 90 days
after the occurrence of the act purported to constitute Good Reason, (y) the
Company has not remedied the alleged violation(s) on or before the date of
termination specified in the Notice of Termination (which, for the avoidance of
doubt, shall be a date not less than 30 days following the date such Notice of
Termination is provided), and (z) such resignation occurs on or prior to the
second anniversary of such act.
 
“Section 409A” shall mean, collectively, Section 409A of the Internal Revenue
Code of 1986, as amended, and the Department of Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the date of this
amendment and restatement.
 

--------------------------------------------------------------------------------


9. MISCELLANEOUS.
 
9.1 Binding on Successors.  This Agreement shall be binding upon and inure to
the benefit of the Partnership, the Company, the Executive and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.
 
9.2 Governing Law.  This Agreement is being made and executed in and is intended
to be performed in the State of North Carolina, and shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of North Carolina without any reference to principles of conflicts or
choice of law under which the law of any other jurisdiction would apply.
 
9.3 Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
9.4 Notices.  All notices, demands, requests or other communications
(collectively, “Notices”) required to be given or which may be given hereunder
shall be in writing and shall be sent by (a) certified or registered mail,
return receipt requested, postage prepaid, or (b) national overnight delivery
service, or (c) facsimile transmission (provided that the original shall be
simultaneously delivered by national overnight delivery service or personal
delivery), or (d) personal delivery, addressed as follows:
 
If to Company, to:
Tanger Properties Limited Partnership
3200 Northline Avenue
Suite 360
Greensboro, NC  27408
Attention:                                                                
With a copy to:
 
If to Executive, to:
LISA J. MORRISON
9 Teal Court
Greensboro, NC  37455
With a copy to:
 



 
Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal by the intended recipient as indicated on the return receipt, or the
receipt of the national overnight delivery service or personal delivery
service.  Any Notice sent by facsimile transmission shall be deemed given when
received by the intended recipient as confirmed by the telecopier electronic
confirmation receipt.  A Notice may be given either by a party or by such
party’s
 

--------------------------------------------------------------------------------


attorney.  A Party may (i) change the address to which any Notice to that Party
hereunder is to be delivered or (ii) designate additional or substituted parties
to whom Notices hereunder to such Party should be sent with any such change or
designation to be effective five (5) Business Days after delivery of notice
thereof to the other Party in the manner herein provided.  As used herein the
term “Business Day” shall mean every day, other than Saturdays, Sundays and any
other day on which banks in the State in which the Center is located are not
generally open for the conduct of banking business during normal business hours.
 
9.5 Entire Agreement.  The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the employment of
the Executive by the Partnership and the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement.  The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.
 
10. SECTION 409A.
 
10.1 The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with Section 409A of the
Internal Revenue Code of 1986, as amended and the Department of Treasury
Regulations and other interpretive guidance promulgated thereunder
(collectively, “Section 409A”), including without limitation any such
regulations or other guidance that may be issued after the Effective
Date.  Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any compensation or benefits payable or
provided under this Agreement may be subject to Section 409A, the Company may
adopt (without any obligation to do so or to indemnify the Executive for failure
to do so) such limited amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (ii) comply with the requirements of Section
409A.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from the Executive or any other individual to the Company or any of its
affiliates, employees or agents.
 
10.2 Separation from Service under 409A.  Notwithstanding any provision to the
contrary in this Agreement:
 
(a) No amount shall be payable pursuant to Sections 7.1(a) or (b) unless the
termination of the Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; and
 
(b) If the Executive is deemed at the time of his separation from service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement (after taking into account
all exclusions applicable to such termination benefits under Section 409A),
including, without limitation, any portion of the additional compensation
awarded pursuant to Sections 7.1(a) or (b), is required in order to
 

--------------------------------------------------------------------------------


avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the Executive’s termination benefits shall not be provided to the
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (B) the date of the Executive’s
death.  Upon the earlier of such dates, all payments deferred pursuant to this
Section 10.2(b) shall be paid in a lump sum to the Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein; and
 
(c) The determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto); and
 
(d) For purposes of Section 409A of the Code, the Executive’s right to receive
installment payments pursuant to Section 7.1(a) shall be treated as a right to
receive a series of separate and distinct payments; and
 
(e) The reimbursement of any expense under Section 4.2 or Section 7.1 shall be
made no later than December 31 of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.
 

 

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals as of the day and year first above written.
 
TANGER PROPERTIES LIMITED PARTNERSHIP (Company)




By:       /s/ Frank C. Marchisello
Jr.                                                                  


Print Name:     Frank C. Marchisello,
Jr.                                                                


Print Title:   Vice President, Treasurer and Assistant Secretary of Tanger GP
Trust 
        its sole general
partner                                                                      








   /s/ Lisa J. Morrison                                               (SEAL)
Executive


Print Name:  LISA J. MORRISON

